Name: Council Regulation (EEC) No 3026/77 of 28 November 1977 on the conclusion of the Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community
 Type: Regulation
 Subject Matter: European construction;  European Union law;  Europe
 Date Published: nan

 31.12.1977 EN Official Journal of the European Communities L 361/1 COUNCIL REGULATION (EEC) No 3026/77 of 28 November 1977 on the conclusion of the Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed on 22 January 1972, and in particular Article 108 of the Act annexed thereto, Having regard to the recommendation of the Commission, Having regard to the opinion of the European Parliament (1), Whereas it is opportune to conclude a Supplementary Protocol laying down certain provisions relating to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the European Economic Community, HAS ADOPTED THIS REGULATION: Article 1 The Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community, together with the Declarations annexed to the Final Act, are hereby concluded and approved on behalf of the Community. The text of the Protocol and of the Final Act are annexed hereto. Article 2 The President of the Council shall notify the other Contracting Party that the procedures necessary for the entry into - force of the Protocol have been completed, on the part of the Community (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1977. For the Council The President L. OUTERS (1) OJ No C 108, 10. 12. 1973, p. 65. (2) The date of the entry into force of the Protocol shall be published in the Official Journal of the European Communities.